Exhibit 10.32

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of December 20, 2019, by NEW ENGLAND
REALTY ASSOCIATES LIMITED PARTNERSHIP, a Massachusetts limited partnership,
having an address at c/o The Hamilton Company, 39 Brighton Ave., Boston, MA
02134 (“Guarantor”), in favor of INSURANCE STRATEGY FUNDING CORP. LLC,  a
Delaware limited liability company, having an address at c/o J.P. Morgan Asset
Management, 277 Park Avenue, 9th Floor, New York, New York 10017 (“Lender”).

W I T N E S S E T H:

WHEREAS, Pursuant to the terms of that certain Promissory Note (as the same may
hereafter be amended, restated, renewed, supplemented, replaced, extended or
otherwise modified from time to time, the “Note”), dated as of the date hereof,
made by Mill Street Gardens, LLC, a Delaware limited liability company
(“Borrower”) in favor of Lender, Borrower has borrowed from Lender the principal
sum of up to $35,000,000.00 (the “Loan”).  The Loan is evidenced by, among other
things, that certain Loan Agreement by and between Borrower and Lender, dated as
of the date hereof (as the same may be amended, modified, supplemented,
restated, extended, replaced or renewed from time to time, the “Loan Agreement”)
and is secured by, among other things, that certain Mortgage Deed, Assignment of
Leases and Rents and Security Agreement dated as of the date hereof, made by
Borrower in favor of Lender, as the same may be amended, modified, supplemented,
restated, consolidated, spread, split, extended, replaced or renewed from time
to time (the “Security Instrument”) and the other Loan Documents.  All defined
terms used herein which are not otherwise defined herein shall have the meaning
assigned to such terms in the Loan Agreement;

WHEREAS, it is a condition to Lender’s making the Loan that this Guaranty be
executed and delivered by Guarantor; and in order to induce Lender to make the
Loan which Lender would not do but for the execution, delivery and performance
of this Guaranty, Guarantor has agreed to guarantee certain obligations as more
fully and particularly set forth herein; and

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.

NOW, THEREFORE, in consideration of the foregoing premises and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor unconditionally guarantees and agrees as follows:

1.         Agreement.  Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the Recourse Obligations of Borrower (as herein defined) as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise.  Guarantor hereby irrevocably and unconditionally covenants and
agrees that it is liable for the Recourse Obligations of Borrower as a primary
obligor.

2.         Definition of Guaranteed Obligations.  As used herein, the term
“Recourse Obligations of Borrower” means all obligations and liabilities of
Borrower pursuant to Section 10.1 of the Loan Agreement.





1




3.         Remedies.  If Guarantor fails to promptly perform its obligations
under this Guaranty, Lender may from time to time, and without first requiring
performance by Borrower or exhausting any or all security for the Loan, bring
any action at law or in equity or both to compel Guarantor to perform its
obligations hereunder, and to collect in any such action compensation for all
Losses sustained or incurred by Lender for the failure of Guarantor to perform
its obligations, together with interest thereon at the highest rate of interest
then applicable to the Principal Amount of the Loan as set forth in the Note or
the Loan Agreement.

4.         Rights of Lender.  Guarantor authorizes Lender, without giving notice
to Guarantor or obtaining Guarantor’s consent and without affecting the
liability of Guarantor, from time to time to (a) renew or extend all or any
portion of Borrower’s obligations under the Note or any of the other Loan
Documents; (b) declare all sums owing to Lender under the Note and the other
Loan Documents due and payable upon the occurrence of any Event of Default under
the Loan Agreement or any of the other Loan Documents that continues beyond
expiration of any applicable notice and/cure period; (c) make changes in the
dates specified for payments of any sums payable under the Note, the Loan
Agreement or any of the other Loan Documents; (d) otherwise modify the terms of
any of the Loan Documents; (e) take and hold security for the performance of
Borrower’s obligations under the Note or the other Loan Documents and exchange,
enforce, waive and release any such security; (f) apply such security and direct
the order or manner of sale thereof as Lender in its discretion may determine;
(g) release, substitute or add any one or more endorsers of the Note or
guarantors of Borrower’s obligations under the Note or the other Loan Documents;
(h) apply payments received by Lender from Borrower to any obligations of
Borrower to Lender, in such order as Lender shall determine in its sole
discretion, whether or not any such obligations are covered by this Guaranty;
(i) accept a conveyance of all or part of the Property conveyed by the Security
Instrument in partial satisfaction of the Obligations; and/or (j) assign this
Guaranty in whole or in part.

5.         Guarantor’s Waivers.  Guarantor waives, to the fullest extent
permitted under applicable law, and agrees that its obligations under this
Guaranty will not be impaired or affected by (a) any defense based upon any
legal disability or other defense of Borrower, Guarantor or other person, or by
reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners, members or agents acting or purporting to act on
behalf of Borrower or any principal of Borrower and/or Guarantor or any defect
in the formation of Borrower or any principal of Borrower and/or Guarantor; (c)
any defense based upon the application by Borrower of the proceeds of the Loan
for purposes other than the purposes represented by Borrower to Lender or
intended or understood by Lender or Guarantor; (d) any defense of Guarantor
based upon Lender’s election of any remedy against either Guarantor or Borrower;
(e) any defense based upon Lender’s failure to disclose to Guarantor any
information concerning Borrower’s financial condition or any other circumstances
bearing on Borrower’s ability to pay all sums payable under the Note or any of
the other Loan Documents; (f) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in any other respects more burdensome than that of a principal; (g) any
defense based upon Lender’s election, in any proceeding instituted under the
U.S. Bankruptcy Code, of the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the U.S.
Bankruptcy Code; (i) any right of subrogation, any right to enforce





2




any remedy which Lender may have against Borrower and any right to participate
in, or benefit from, any security for the Note or the other Loan Documents now
or hereafter held by Lender; (j) presentment, demand, protest and notice of any
kind; (k) the benefit of any statute of limitations affecting the liability of
Guarantor hereunder or the enforcement hereof; (l) any illegality, irregularity,
invalidity or unenforceability in whole or in part of the obligations guaranteed
hereunder or under the Loan Documents or any provision thereof; and/or (m) any
defense based on any exercise or non-exercise by Lender of any right, power or
remedy under or in respect of the Loan Documents or any security held by Lender
with respect thereto, or any waiver of any such right, power or
remedy.  Guarantor agrees that the payment of all sums payable under the Note or
any of the other Loan Documents or any part thereof or other act which tolls any
statute of limitations applicable to the Note or the other Loan Documents shall
similarly operate to toll the statute of limitations applicable to Guarantor’s
liability hereunder.  Without limitation of any waiver otherwise set forth
herein, Guarantor waives all rights and defenses arising out of an election of
remedies by Lender even though that election of remedies, such as a nonjudicial
foreclosure with respect to the security for a guaranteed obligation, has
destroyed Guarantor’s rights and reimbursement against the principal.

6.         Guarantor’s Financial Covenants.  Guarantor represents and warrants
to, and covenants with Lender that as of the date hereof and until such time as
the Obligations under the Security Instrument shall be satisfied in full,
Guarantor shall, at all times, and excluding any direct or indirect legal or
beneficial interest in the Property, maintain (a) a net worth equal to or
greater than $100,000,000.00 (“Minimum Net Worth”), as determined by Lender, in
its sole discretion on a fair market value basis, and (b) liquid assets which
are totally unencumbered (whether in favor of Lender or anyone else) and as to
which there are no restrictions upon the use thereof of not less than
$2,000,000.00 (“Minimum Liquidity Standard”), as determined by Lender in
Lender’s reasonable discretion, consisting of cash or cash equivalents or
obligations of, or fully guaranteed as to principal and interest by, the United
States of America or any agency or instrumentality thereof (provided the full
faith and credit of the United States supports such obligation or guarantee),
having a maturity of not more than one year and certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any bank or
other financial institution having net assets of at least $500,000,000.00 and
otherwise reasonably acceptable to Lender.  For so long as the Obligations are
outstanding Guarantor shall provide reasonably satisfactory evidence to Lender
annually (on or before the annual date that Borrower provides the certain
financial deliveries with respect to the Property pursuant to Section 4.11(b) of
the Loan Agreement) to establish compliance with the Minimum Net Worth and
Minimum Liquidity Standard.

7.         Guarantor’s Warranties.  Guarantor acknowledges and agrees that (a)
Lender would not make the Loan but for this Guaranty; (b) there are no
conditions precedent to the effectiveness of this Guaranty; (c) Guarantor has
established adequate means of obtaining from sources other than Lender, on a
continuing basis, financial and other information pertaining to Borrower’s
financial condition, the Property and Borrower’s activities relating thereto and
the status of Borrower’s performance of obligations under the Loan Documents;
(d) Guarantor shall keep adequately informed of any facts or circumstances which
might in any way affect Guarantor’s financial risks in entering into this
Guaranty; and (e) Lender has made no representation to Guarantor as to any such
matters.





3




8.         Subordination.  Guarantor subordinates all present and future
indebtedness owing by Borrower or any affiliate of Borrower to Guarantor
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, to the Obligations.  Until payment in full of the Obligations
(and including interest accruing on the Note after the commencement of a
proceeding by or against Borrower under the U.S. Bankruptcy Code which interest
the parties agree shall remain a claim that is prior and superior to any claim
of Guarantor notwithstanding any contrary practice, custom or ruling in cases
under the U.S. Bankruptcy Code generally), Guarantor agrees not to accept any
payment or satisfaction of any kind of indebtedness of Borrower to Guarantor and
hereby assigns such indebtedness to Lender, including the right to file proof of
claim and to vote thereon in connection with any such proceeding under the U.S.
Bankruptcy Code, including the right to vote on any plan of
reorganization.  Further, if Guarantor shall comprise more than one person, firm
or corporation, Guarantor agrees that until such payment in full of the
Obligations, (a) no one of them shall accept payment from the others by way of
contribution on account of any payment made hereunder by such party to Lender,
(b) no one of them will take any action to exercise or enforce any rights to
such contribution, and (c) if any of Guarantor should receive any payment,
satisfaction or security for any indebtedness of Borrower to any of Guarantor or
for any contribution by the others of Guarantor for payment made hereunder by
the recipient to Lender, the same shall be delivered to Lender in the form
received, endorsed or assigned as may be appropriate for application on account
of, or as security for, the Obligations and until so delivered, shall be held in
trust for Lender as security for the Obligations.

9.         Bankruptcy of Borrower or Guarantor.  In any bankruptcy or other
proceeding in which the filing of claims is required by law, Guarantor shall
file all claims which Guarantor may have against Borrower relating to any
indebtedness of Borrower to Guarantor and shall assign to Lender all rights of
Guarantor thereunder.  If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender’s nominee.  The foregoing
power of attorney is coupled with an interest and cannot be revoked.  Lender or
its nominee shall have the right, in its sole and absolute discretion, to accept
or reject any plan proposed in such proceeding and to take any other action
which a party filing a claim is entitled to do.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the amount payable on such claim and, to the full
extent necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution.  If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.  If all or any portion of the
obligations guarantied hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the U.S. Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.





4




10.       Assignment of Interest.  Guarantor agrees that Lender may assign all
or any part of the Loan or its interest in this Guaranty and its rights granted
herein or under any of the Loan Documents in accordance with the terms of
Section 9.1 of the Loan Agreement, which terms are hereby incorporated by
reference into this Guaranty and made a part hereof.

11.       Independent Obligations.  This is an agreement of payment and not of
collection and the obligations of Guarantor hereunder shall be in addition to
and shall not limit or in any way affect the obligations of Guarantor under any
other existing or future guaranties or indemnities unless said other guaranties
or indemnities are expressly modified or revoked in writing.  This Guaranty is
independent of the obligations of Borrower under the Note and the other Loan
Documents.  Lender may bring a separate action to enforce the provisions hereof
against Guarantor without taking action against Borrower or any other party or
joining Borrower or any other party as a party to such action.

12.       Attorneys’ Fees; Enforcement.  Notwithstanding anything contained
herein to the contrary, if any attorney is engaged by Lender to enforce or
defend any provision of this Guaranty, or as a consequence of any default under
this Guaranty, with or without the filing of any legal action or proceeding,
Guarantor shall pay to Lender, within thirty (30) days following demand,
reasonable attorneys’ fees and costs incurred by Lender in connection therewith,
together with interest thereon following such ten (10) day period until paid at
the Default Rate.

13.       Rules of Construction.  The word “Borrower” as used herein shall
include the named Borrower and any other person at any time assuming or
otherwise becoming primarily liable for all or any part of the obligations of
the named Borrower under the Note and the other Loan Documents.  The term
“person” as used herein shall include any individual, company, trust or other
legal entity of any kind whatsoever.  If this Guaranty is executed by more than
one person, the term “Guarantor” shall include all such persons, jointly and
severally.  When the context and construction so require, all words used in the
singular herein shall be deemed to have been used in the plural and vice
versa.  All headings appearing in this Guaranty are for convenience only and
shall be disregarded in construing this Guaranty.

14.       Credit Reports.  Each legal entity and individual obligated on this
Guaranty hereby authorizes Lender to order and obtain (but not more often than
once per calendar year, unless an Event of Default beyond all applicable notice
and cure periods is continuing, or in connection with Lender exercising its
rights pursuant to Article IX of the Loan Agreement), from a credit reporting
agency of Lender’s choice, a third party credit report on such legal entity and
individual.

15.       Governing Law; Waivers.

(a)        GUARANTOR AND LENDER HEREBY AGREE THAT THIS GUARANTY SHALL BE
INTERPRETED, CONSTRUED, GOVERNED AND ENFORCED ACCORDING TO THE SUBSTANTIVE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CHOICE OF
LAW OR CONFLICTS OF LAW THAT WOULD DEFER TO THE SUBSTANTIVE LAW OF ANOTHER
JURISDICTION, PROVIDED THAT AT ALL TIMES THE PROVISIONS FOR CREATION, PERFECTION
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS WITH





5




RESPECT TO THE PROPERTY CREATED PURSUANT TO THE SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
OTHER THAN THE STATE OF NEW YORK AND/OR THE COMMONWEALTH OF MASSACHUSETTS, AS
AFORESAID, SHALL GOVERN THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.

(b)        GUARANTOR HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTIES, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK
WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING
UNDER THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.  GUARANTOR FURTHER
CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH
ANY OF THE PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY.  GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH ABOVE IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS AND/OR PURSUANT TO THE LAST PARAGRAPH HEREOF.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF
ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST
GUARANTOR IN ANY JURISDICTION.

(c)        PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO GUARANTOR AT ITS ADDRESS REFERRED TO ABOVE.

(d)        GUARANTOR AND LENDER EACH WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THIS GUARANTY, THE LOAN SECURED
BY THE SECURITY





6




INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.  THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTOR AND LENDER AND GUARANTOR
ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  GUARANTOR SHALL NOT SEEK TO
CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.

(e)        GUARANTOR HEREBY ACKNOWLEDGES THAT:  (A) THE OBLIGATIONS UNDERTAKEN
BY GUARANTOR IN THIS GUARANTY ARE COMPLEX IN NATURE, (B) NUMEROUS POSSIBLE
DEFENSES TO THE ENFORCEABILITY OF THESE OBLIGATIONS MAY PRESENTLY EXIST AND/OR
MAY ARISE HEREAFTER, (C) AS PART OF LENDER’S CONSIDERATION FOR ENTERING INTO
THIS TRANSACTION, LENDER HAS SPECIFICALLY BARGAINED FOR THE WAIVER AND
RELINQUISHMENT BY GUARANTOR OF ALL SUCH DEFENSES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, AS WELL AS GUARANTOR’S RIGHT TO A TRIAL BY JURY, AND (D)
GUARANTOR HAS HAD THE OPPORTUNITY TO SEEK AND RECEIVE LEGAL ADVICE FROM SKILLED
LEGAL COUNSEL IN THE AREA OF FINANCIAL TRANSACTIONS OF THE TYPE CONTEMPLATED
HEREIN.  GUARANTOR DOES HEREBY REPRESENT AND CONFIRM TO LENDER THAT GUARANTOR IS
FULLY INFORMED REGARDING, AND THAT GUARANTOR FULLY UNDERSTANDS (I) THE NATURE OF
ALL SUCH POSSIBLE DEFENSES, (II) THE CIRCUMSTANCES UNDER WHICH SUCH DEFENSES MAY
ARISE, (III) THE BENEFITS WHICH SUCH DEFENSES MIGHT CONFER UPON GUARANTOR, AND
(IV) THE LEGAL CONSEQUENCES TO GUARANTOR OF WAIVING SUCH DEFENSES AND ITS RIGHT
TO A TRIAL BY JURY.  GUARANTOR ACKNOWLEDGES THAT GUARANTOR MAKES THIS GUARANTY
WITH THE INTENT THAT THIS GUARANTY AND ALL OF THE INFORMED WAIVERS HEREIN SHALL
EACH AND ALL BE FULLY ENFORCEABLE BY LENDER, AND THAT LENDER IS INDUCED TO ENTER
INTO THIS TRANSACTION IN MATERIAL RELIANCE UPON THE PRESUMED FULL ENFORCEABILITY
THEREOF.

(f)        GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
CONNECTION WITH THE DELIVERY OF THIS GUARANTY AND IN MAKING THE WAIVERS
CONTAINED HEREIN BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS SUCH WAIVERS WITH COUNSEL.

(g)        THE PROVISIONS OF THIS GUARANTY SHALL NOT BE MODIFIED OR DEEMED TO
HAVE BEEN MODIFIED IN ANY RESPECT OR





7




RELINQUISHED BY LENDER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY LENDER.

16.       Notices.  Any notice, demand, consent, approval, direction, waiver,
agreement or other communication (any “Notice”) required or permitted hereunder
or under any other documents in connection herewith shall be in writing and
shall be directed as follows:

If to Guarantor:

New England Realty Associates Limited Partnership

c/o The Hamilton Company

39 Brighton Ave.

Boston, MA 02134

with a copy to:

Saul Ewing Arnstein & Lehr LLP

131 Dartmouth Street, Suite 501

Boston, MA 02116

Attn: Sally E. Michael, Esq.

If to Lender:

Insurance Strategy Funding Corp. LLC

c/o J.P. Morgan Asset Management

500 Stanton Christiana Road, Ops 2/Floor 2

Newark, Delaware 19713

Attention:  Gregory Thornton

with a copy to:

Katten Muchin Rosenman LLP

550 S. Tryon Street, Suite 2900

Charlotte, NC 28202-4213

Attention:  Adam L. Stoddard, Esq.

 

or to such changed address as a party hereto shall designate to the other party
hereto from time to time in writing.  Any counsel designated above or
replacement counsel which may be designated respectively by each party by Notice
to the other party hereto is hereby authorized to give Notices hereunder on
behalf of its respective client.

Notices shall be (i) personally delivered to the offices set forth above, in
which case they shall be deemed delivered on the date of delivery or first (1st)
Business Day thereafter if delivered other than on a Business Day (or after 5:00
p.m. New York City time) to said offices; (ii) sent by registered or certified
mail, postage prepaid, return receipt requested, in which case they shall be
deemed delivered on the date shown on the receipt unless delivery is refused or
delayed by the addressee in which event they shall be deemed delivered on the
earliest to occur of the first (1st) Business Day on or after the date of
delivery or the third (3rd) Business Day after such notice has





8




been deposited in the U.S. Mail in accordance with the terms hereof; or (iii)
sent by a nationally recognized overnight courier, in which case they shall be
deemed delivered on the first (1st) Business Day on or after the date following
the date such notice was delivered to or picked up by the courier.

17.       Miscellaneous.  The provisions of this Guaranty will bind and benefit
the heirs, executors, administrators, legal representatives, nominees,
successors and assigns of Guarantor and Lender.  The liability of all persons
and entities who are in any manner obligated hereunder shall be joint and
several.  If any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Guaranty and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been part of this Guaranty.

18.       Additional Representations of Guarantor.  Guarantor represents and
warrants to Lender that:  (a) this Guaranty constitutes the legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, receivership and similar laws of general application to creditors’
rights from time to time in effect; (b) there is no action, suit, proceeding,
inquiry or investigation, at law or in equity, or before or by any Governmental
Authority pending, or to the best of the Guarantor’s knowledge, threatened in
writing, against Guarantor wherein an unfavorable decision, ruling or finding
would have a material adverse effect on Guarantor’s financial condition or the
validity or enforceability of this Guaranty; (c) neither the execution and
delivery of this Guaranty, the consummation of the transactions contemplated
hereunder nor the fulfillment of, or compliance with, the terms and conditions
contained herein is prevented, limited by, conflicts with, or results in a
breach of the terms, conditions or provisions of any (i) applicable law, or (ii)
indebtedness, agreement or instrument of whatever nature to which Guarantor is
now a part or by which Guarantor is bound, or constitutes a default under any of
the foregoing (nor will such execution, delivery, consummation and performance
result in the creation or imposition of any Lien upon any of Guarantor’s
property or assets); (d) Guarantor is solvent, is able to pay its debts and
obligations as they become due and has capital sufficient to carry on its
business and all businesses in which it is engaged or is about to engage, and
now owns property having a value both at fair valuation and at present fair
salable value greater than the amount required to pay its debts and obligations
as they mature.

19.       Interest.  Any amounts that become due and payable by Guarantor under
this Guaranty shall bear interest at a rate per annum equal to the Default Rate
from the date such sums first become due and payable to the date that such sums
are paid to Lender.

20.       Counterparts.  This Guaranty may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.  The failure of any party hereto to execute
this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 



9




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on  the first page of this Guaranty.

 

 

 

 

 

 

GUARANTOR

 

 

 

NEW ENGLAND REALTY ASSOCIATES

 

LIMITED PARTNERSHIP, a Massachusetts

 

limited partnership

 

 

 

By:

NewReal, Inc.,

 

 

a  Massachusetts corporation,

 

 

its General Partner

 

 

 

 

By:

 

 

 

Name:

Ronald Brown

 

 

Title:

President

 

 

 

JPMAM / Country Club Apartments – Signature Page to Guaranty

